Citation Nr: 1706512	
Decision Date: 03/02/17    Archive Date: 03/16/17

DOCKET NO.  09-09 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a heart disorder, to include coronary artery disease (CAD) with hypertension, heart disease, and a history of myocardial infarction, to include as secondary to service-connected hiatal hernia.  

2.  Entitlement to service connection for a chronic pulmonary disorder, to include bronchitis, residuals of pneumonia, chronic obstructive pulmonary disease (COPD), and lung scarring. 
 
3.  Entitlement to service connection for sinusitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active service in the Army from August 1971 to June 1992.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In connection with this appeal, the Veteran testified at a hearing before a Decision Review Officer (DRO) in January 2012.  A transcript of that hearing is of record.

In March 2009 and September 2010, the Veteran requested a hearing before a Veterans Law Judge.  A review of the file indicates that the Veteran submitted a request to withdraw the hearing in October 2010.  Thus, the hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2016).

The Board most recently remanded the Veteran's claim in October 2015 for further development.  The Board is satisfied that there was substantial compliance with its remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999).  



FINDINGS OF FACT

1.  The Veteran's heart disorder was not present during service, was not diagnosed within a year of his separation from service, has not been continuously present since service, and the weight of the evidence fails to establish that the Veteran's heart disorder is etiologically related to his active service.

2.  The evidence does not demonstrate that the Veteran has a current disability characterized as a chronic pulmonary disorder for which service connection may be granted. 
 
3.  The Veteran's diagnosed sinusitis is due to his active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a heart disorder have not been met.  
38 U.S.C.A §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

2.  The criteria for service connection for a chronic pulmonary disorder have not been met. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016). 
 
3.  The criteria for service connection for sinusitis have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met through the issuance of letters dated in October 2006, April 2009, and August 2009.  Neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), VA treatment records, and private treatment records have been obtained.  Neither the Veteran nor his representative has identified any evidence that remains outstanding.  

The Veteran was also provided VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In January 2017 written argument, the Veteran's representative asserted that the most recent April 2016 VA examination was not adequate as the examiner failed to provide a reliable etiology.  However, as will be discussed in greater detail below, the April 2016 VA examination and opinion are thorough and adequate upon which to base a decision with regard to the Veteran's claim.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  The examiner reviewed the claims folder in conjunction with examining the Veteran and considered the nature of the Veteran's assertions.  Clear rationale was also provided for the conclusions reached.  As such, an additional VA medical opinion is not necessary to decide the service connection claims.  38 U.S.C.A. § 5103A (d)(2); 38 C.F.R. § 3.159 (c)(4)(i)(C).
 
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established with certain chronic diseases based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service connected disability.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a disability which is aggravated by a service connected disability.  

In order to prevail on the issue of secondary service connection, the record must show (1) evidence of a current disability; (2) evidence of a service connected disability; and (3) medical nexus evidence establishing a connection between the service connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509 (1998).

Heart Disorder

The Veteran filed his service connection claim for a heart disorder in July 2006, which was denied by a September 2007 rating decision.  The Veteran asserts that his heart problems are aggravated by his service-connect hernia, which causes possible arrhythmia.

The Veteran's STRs do not contain any complaints or symptoms in service which appear to be associated with a heart disorder.  In August 1971, November 1973, September 1975, October 1979, September 1980, January 1990, and March 1992, he denied having any heart trouble, including high or low blood pressure.  Likewise, he had normal examinations of his heart in August 1971, October 1972, November 1973, September 1975, October 1979, September 1980, January 1990, and March 1992.  Furthermore, chest x-rays showed no cardiac symptomology in August 1972, August 1975, October 1976, September 1980, January 1990, June 1990, and December 1990.  Finally, an August 1990 treadmill stress test was negative for ischemia.

After the Veteran's separation from service, at an August 1992 general medical VA examination, it was noted that he had a normal cardiovascular system.  CAD was not diagnosed until January 1999, seven years after his separation from service.  In July 1999, hypertension was diagnosed.  He also experienced a heart attack in 1999.  Later in January 2001, heart disease was diagnosed.  In December 2002, he was assessed with noncardiac chest pain from his service-connected hiatal hernia.

In May 2013, the Veteran was afforded a VA examination.  He reported that his heart condition was first noticed about 1999 and that treatment for hypertension was initiated around the same time.  He also reported that his last episode of chest pain was in 2006 for which he had used nitroglycerin.  After reviewing the Veteran's claims file, interviewing the Veteran, and conducting a physical examination, the examiner opined that "as [the Veteran] was prescribed nitroglycerin for heart medication and he underwent a cardiac catheterization, his diagnosis was stable coronary artery disease and hypertension as he [was] being treated for hypertension currently."  The examiner further opined that as these conditions started after his separation from service in 1992, they were "not incurred in the military service."  Regarding the question of secondary service connection, the examiner opined that hiatal hernia medically did not cause CAD with hypertension.  Therefore, the Veteran's CAD and hypertension were not secondary to his service-connected hiatal hernia.

In April 2016, the Veteran was afforded a VA examination.  After reviewing the Veteran's claims file, interviewing the Veteran, and conducting a physical examination, the examiner opined that the Veteran's heart disorder was less likely than not due to his active service.  The examiner explained that the Veteran's STRs did not support a diagnosis of a heart disorder in service.  The examiner acknowledged that the Veteran was seen for chest pain in service; however, he observed that at the time, the chest pain was determined to be caused by the hiatal hernia and was specifically noted to be noncardiac chest pain.  The examiner also noted that the Veteran was not treated or diagnosed with hypertension during his active service.  With respect to secondary service connection, the examiner opined that the Veteran's heart disorder was less likely than not due to or aggravated by his service-connected hiatal hernia.  The examiner explained that a hiatal hernia was an anatomical displacement or bulging of the stomach wall through the diaphragm into the chest cavity.  Arteriosclerotic coronary artery disease, which had resulted in a myocardial infarction in the Veteran's case, was a disease of the vascular system.  The examiner stated there was no nexus between the two, and that the only common ground between a heart disorder and a hiatal hernia was the "diagnostic confusion generated by the occurrence of similar subjective symptoms of chest pain."  The examiner concluded that these two diagnostic entities were totally unrelated to each other.

VA obtained medical examinations in an effort to support the Veteran in establishing his claim.  The Board finds great probative value in the April 2016 VA examiner's findings as it was based on a physical examination and a review of the Veteran's in-service and post-service medical records.  It is also supported by the May 2013 VA examiner's findings.  These negative findings are sufficient to satisfy the statutory requirements of producing an adequate statement of reasons and bases where the expert has fairly considered material evidence which appears to support the Veteran's position, including his assertion that a heart disorder was due to his service-connected hiatal hernia.  Wray v. Brown, 7 Vet. App. 488, at 492-93 (1995).

Consideration has been given to the Veteran's assertion that his heart disorder is due to his active service or due to his service-connected hiatal hernia.  He is clearly competent to report heart symptoms such as chest pain.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, while the Veteran may describe heart symptoms, he lacks the medical training or qualification either to diagnose a heart disorder or to relate it to a service-connected disability.  Id.  Notably, it is the Veteran's contention that he experienced chest pain in service as a result of his hiatal hernia, which has since developed into a heart disorder.  The April 2016 VA examiner has explained, however, that although a hiatal hernia and a heart disorder will produce similar symptomatology of chest pain, they are separate and unrelated diagnostic entities.  Therefore, it cannot be said that his hiatal hernia has caused or aggravated his heart disorder.  To the extent the Veteran continues to experience chest pain as a result of his hiatal hernia, the Board notes he has established service connection for that disability and his related symptoms are contemplated therein.  

Regarding direct service connection, the Board notes that no heart problems were noted at the Veteran's enlistment, during his active service, or at his separation, and a chronic heart disability was not diagnosed within one year of separation from service.  He was not diagnosed with a heart disorder until 1999, seven years after his active service.  This contemporaneous evidence of record undermines any current assertion of continuous heart problems; therefore, the Board finds that continuous heart symptomatology since service has not been established.  
 
The record contains no evidence of treatment for chronic heart symptoms in service, the medical evidence does not document any heart treatment for the year following his separation from service, and as such, the Veteran is not entitled to presumptive service connection for a heart disorder.  

Accordingly, the criteria for service connection have not been met for a heart disorder.  That is, the evidence does not show that a chronic heart disorder was diagnosed in service or within a year of service and the weight of the evidence is against a finding that a heart disorder has existed continuously since service or that is caused or aggravated by a service-connected disability.  As such, the criteria for service connection for a heart disorder have not been met, and the Veteran's claim is denied.

Pulmonary Disorder

The Veteran filed his service connection claim for a pulmonary disorder in March 2009, which was denied by a September 2009 rating decision.  The Veteran asserts that he has residuals from pneumonia during his active service that resulted in bronchitis and chronic obstructive pulmonary disease with lung scarring.  He reported that, on average, he experiences pneumonia once per year and bronchitis twice per year.

The Veteran's STRs show that he had normal examinations of his lungs and chest in August 1971, October 1972, November 1973, September 1975, October 1979, and September 1980.  He had normal chest x-rays in August 1972, August 1975, October 1976, and September 1980.  He also denied having any pulmonary symptoms in August 1971, November 1973, September 1975, October 1979, and September 1980.  In February 1986 and December 1987, he reported having a history of pneumonia.  In November 1989, his lungs were clear on examination.  In January 1990, in conjunction with a physical examination, he reported that he had asthma and shortness of breath.  However, he continued to have a normal examination of his lungs and chest.  A chest x-ray showed no significant abnormalities, but had some increased markings that could be the result of pulmonary scars.  A June 1990 chest x-ray showed some pulmonary scars.  A December 1990 chest CT was normal.  At his separation examination in March 1992, he again reported having asthma and shortness of breath, but he continued to have a normal examination of his lungs and chest. 

The Veteran's medical treatment records after his separation from service do not show he was treated for a chronic pulmonary disorder.  At an August 1992 general medical VA examination, his respiratory system was normal.  He had normal pulmonary function test in January 2009.

The Veteran was afforded a VA examination in June 2009.  He reported that he developed recurrent bacterial pneumonia during his active service and continues to have episodes since his separation from service.  The Veteran had a normal pulmonary examination.  He had normal spirometry results, although a decrease in a respiratory look could be consistent with sleep apnea.  He was diagnosed with a remote history of recurrent pulmonary infections.  The examiner opined that the Veteran's sleep apnea was not related to his history of pneumonia as there was no correlation between a history of recurrent pneumonias and sleep apnea.  The examiner reported that the Veteran did not have chronic pneumonia.

The Veteran had another normal pulmonary function test in April 2013.

The Veteran was afforded a VA examination in May 2013.  After reviewing the Veteran's claims file, interviewing the Veteran, and conducting a physical examination, the examiner reported that the Veteran had no diagnosis of bronchitis and had normal spirometry.

The Veteran was afforded a VA examination in April 2016.  The examiner reviewed the Veteran's claims file, interviewed the Veteran, and conducted a physical examination.  The examiner concluded that the Veteran did not have, or ever have, a respiratory disorder, and therefore opined that any respiratory disorder was less likely than not incurred in or caused by the Veteran's active service.  The examiner further concluded that the Veteran had no current pulmonary condition, and noted that the Veteran received no treatment for a pulmonary condition.  In making this determination, the examiner acknowledged that the Veteran had been treated for pneumonia and bronchitis in service and that there was imaging evidence of residual atelectasis, which may represent scarring, but again emphasized that there was no evidence of a current pulmonary or respiratory disorder.  The examiner noted that the Veteran's last treatment for an acute condition was in 2006, but that he had no current complaints or symptoms.  He further noted that the respiratory conditions which were diagnosed in service resolved with treatment and explained that the atelectasis, claimed as scarring, was an asymptomatic residual that may or may not be related to the pneumonia for which the Veteran was treated in service.  The examiner also explained that atelectasis is asymptomatic and not associated with a disability; it is "simply a finding on imaging."

Based on the foregoing, the record does not show any current diagnosis of a chronic pulmonary disorder.  In the absence of proof of a current disability, there can be no valid claim for service connection.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Giplin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).  The requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim."  McClain v. Nicholson, 21 Vet. App. 319 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

In this case, although the Veteran believes he has a current chronic pulmonary disorder, the competent evidence of record indicates otherwise.  As was explained above, as a lay person, the Veteran lacks the medical training or qualification to diagnose a pulmonary disorder.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Furthermore, to the extent that the evidence does reflect that the Veteran has imaging evidence of residual atelectasis, which may represent scarring, the April 2016 VA examiner has explained that this does not represent a disability for which service connection may be granted.  Rather, it is a finding on imaging and not associated with a disability.

Accordingly, the Board finds that the evidence is against the claim and entitlement to service connection for a chronic pulmonary disorder is denied.

Sinusitis

The Veteran filed his service connection claim for sinusitis in March 2009, which was denied by a September 2009 rating decision. 

A Veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at the time of examination, acceptance, enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1110, 1111, 1131; 38 C.F.R. § 3.304.  A pre-existing injury or disease is considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

If the disorder was not noted upon entry, the presumption of soundness may be rebutted by a showing, by clear and unmistakable evidence, both that a disease or injury existed prior to service and that the disease or injury was not aggravated by service.  38 U.S.C.A. § 1111; VA Gen. Coun. Prec. 3-2003 (July 16, 2003); see also Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003).  Such clear and unmistakable evidence includes medical facts and principles that may be considered to determine whether the increase is due to the natural progression of the condition.

The Veteran reported that he had sinusitis prior to his active service.  STRs show that at his August 1971 intake examination, the Veteran denied having sinusitis and he had a normal examination of his sinuses.  As such, the presumption of soundness attaches to the Veteran's claim.
The Veteran's STRs show that he treated for sinusitis in February 1990, June 1990, July 1990, January 1991, February 1991, and August 1991.  At his separation examination in March 1992, he reported having sinusitis.

The Veteran was afforded a VA examination in April 2016.  After reviewing the Veteran's claims file, interviewing the Veteran, and conducting a physical examination, the examiner opined that it was at least as likely as not that the Veteran's sinusitis was incurred during his active service.  The examiner reported that the Veteran treated for the same diagnosis in service.  The examiner also reported that the Veteran had a history of onset prior to his enlistment.

The opinion of the VA examiner is given great probative weight as he reviewed objective medical evidence, referred to objective medical studies, and opined that the Veteran's sinusitis was at least as likely as not incurred during his active service.  While the examiner reported that the Veteran had a history of onset prior to his enlistment, as discussed above, the presumption of soundness attaches to the Veteran.

As such, when weighing the evidence of record, the Board finds that at most the evidence for and against the Veteran's claim is in relative equipoise.  In such circumstances, the regulations dictate that reasonable doubt is to be resolved in the Veteran's favor.  Accordingly, the Veteran's claim for service connection for sinusitis is granted.









(CONTINUED ON THE NEXT PAGE)

ORDER

Service connection for a heart disorder is denied.  

Service connection for a pulmonary disorder is denied.  

Service connection for sinusitis is granted.



____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


